1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     DEUTSCHE BANK NATIONAL TRUST               )
4    COMPANY, as Trustee for the Holders of the )
     GSAMP Trust 2005-SEA2,                     )             Case No.: 2:16-cv-00245-GMN-PAL
5
                                                )
6                     Plaintiff,                )                          ORDER
          vs.                                   )
7                                               )
     THE FOOTHILLS AT SOUTHERN                  )
8
     HIGHLANDS HOMEOWNERS                       )
9    ASSOCIATION, et al.,                       )
                                                )
10                    Defendants.               )
                                                )
11                                              )
12
     SFR INVESTMENTS POOL 1, LLC,               )
                                                )
13                    Counter/Cross-Claimaint, )
           vs.                                  )
14                                              )
     DEUTSCHE BANK NATIONAL TRUST               )
15
     COMPANY, as Trustee for the Holders of the )
16   GSAMP Trust 2005-SEA2, et al.,             )
                                                )
17                    Counter/Cross-            )
                      Defendants.               )
18

19          On July 27, 2018, the Court granted summary judgment to Plaintiff Deutsche Bank
20   National Trust Company (“Plaintiff”) because, under Bourne Valley Court Trust v. Wells Fargo
21   Bank, N.A., 832 F.3d 1154 (9th Cir. 2016), the Foothills At Southern Highlands Homeowners
22   Association (“HOA”) “foreclosed under a facially unconstitutional notice scheme” and
23   therefore the “foreclosure sale cannot have extinguished” Plaintiff’s deed of trust on the
24   property. (Order 9:4–6, ECF No. 81). The Ninth Circuit has since held, however, that Nevada’s
25   homeowner’s association foreclosure scheme is not facially unconstitutional because the


                                                Page 1 of 2
1    decision in Bourne Valley was based on a construction of Nevada law that the Nevada Supreme
2    Court has since made clear was incorrect. See Bank of Am., N.A. v. Arlington W. Twilight
3    Homeowners Ass’n, 920 F.3d 620, 624 (9th Cir. 2019) (recognizing that Bourne Valley “no
4    longer controls the analysis” in light of SFR Investments Pool1, LLC v. Bank of New York
5    Mellon, 422 P.3d 1248 (Nev. 2018)). Moreover, for orders from this district that relied on
6    Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832 F.3d 1154 (9th Cir. 2016), and were
7    thereafter appealed, the Ninth Circuit recently began reversing and remanding such orders in
8    light of Bank of Am., N.A. v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d 620, 624 (9th
9    Cir. 2019). See, e.g., U.S. Bank, N.A, v. SFR Investments Pool 1, LLC, No. 18-16006, 2019 WL
10   6817304, at *1 (9th Cir. Dec. 13, 2019).
11          Accordingly, to preserve judicial resources,
12          IT IS HEREBY ORDERED that the Court’s prior Order, (ECF No. 81), is
13   VACATED.
14          IT IS FURTHER ORDERED that the parties shall have thirty days from the date of
15   this Order to file renewed dispositive motions.
16          The Clerk of Court shall reopen the case and deliver a copy of this Order to the United
17   States Court of Appeals for the Ninth Circuit, Appeal Number 18-16619.
18

19          DATED this _____
                        18 day of December, 2019.

20

21
                                                  ___________________________________
22
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court
23

24

25



                                                Page 2 of 2
